DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-19 are objected to because of the following informalities: 
As to claim 1, line 1, “an method” is incorrect.  
As to claim 4, line 1, “the correction form” lacks antecedent basis.  
As to claim 8, line 4, what is f, s, w, and i?
As to claim 9, line 4, what is func, f, s, n, w, and i?
As to claim 10, line 4, what is f, s, w, and i?
Appropriate correction is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-22 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
	1. An method for acquiring magnetic resonance imaging (MRI) images

designing a pulse sequence to elicit spin echoes, wherein the pulse
sequence includes a radio frequency (RF) excitation pulse and a series of RF
refocusing pulses that refocus echoes with flip angles in the series of RF
refocusing pulses that are varied;
performing the pulse sequence to acquire MRI data from the subject;
scaling MRI data associated with each echo by a correction factor that is
determined for each echo to create scaled MRI data that is not the same for all
echoes; and
reconstructing an image of the subject using the scaled MRI data.
	
	As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, paragraphs [0079]-[0096} and [00138].  

20. A system comprising:
a magnet system configured to generate a polarizing magnetic field about at least a portion of a subject;
a magnetic gradient system including a plurality of magnetic gradient coils
configured to apply at least one magnetic gradient field to the polarizing magnetic field;
a radio frequency (RF) system configured to apply an RF field to the subject and
to receive magnetic resonance signals from the subject using a coil array;
a computer system programmed to:

a pulse sequence to elicit spin echoes and acquire MRI data from the spin
echoes, wherein the pulse sequence includes a radio frequency (RF)
excitation pulse and a series of RF refocusing pulses that refocus echoes
where the flip angles of the RF refocusing pulses are not all the same;
scale MRI data associated with each echo by a correction factor that
is determined for each echo to create scaled MRI data and that is varied
across echoes; and
reconstruct an image of the subject using the scaled MRI data.

As to claim 20 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, paragraphs [0079]-[0096} and [00138].  
The non-abstract limitations are “a magnet system”; “a magnetic gradient system”; “a radio frequency (RF) system”; “a coil array”; “a computer system”; “performing the pulse sequence to acquire MRI data from the subject”; and “control the magnetic gradient system and the RF system to perform a pulse sequence to elicit spin echoes and acquire MRI data from the spin echoes”.  These are not deemed to integrate nor amount to significantly more than the abstract idea because “performing the pulse sequence to acquire MRI data from the subject”; and “control the magnetic gradient system and the RF system to perform a pulse sequence to elicit spin echoes and acquire MRI data from the spin echoes” are considered generic extra solution data gathering activities.  Regarding claim 20, “a magnet system”; “a magnetic gradient 
A search has been performed, but no art has been found for prior art rejection at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. disclose a magnetic resonance imaging process.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl